Opinion by
Ekwall, J.
At the trial it was stipulated that the circumstances relating to the liquidation of the entry are similar in all material respects to those in Abstract 54732. The collector’s letter of transmittal, which was received in evidence, conceded that the conversion of the currency should have been aecom-*347plished in the manner prescribed in Bureau of Customs Circular Letter No. 2675, dated October 19, 1949. In view of this stipulation and following the cited decision it was held that the currency of the invoice should have been converted in the manner directed by the judgment of this court in said Abstract 54732, in accordance with Bureau of Customs Circular Letter No. 2675, supra.